EXHIBIT 10.1


EXTRACTION OIL & GAS, INC.

RESTRICTED STOCK UNIT (RSU) AGREEMENT
(Part Time-Vesting; Part Performance-Vesting)
(Share-Settled)



Grant Date:
March 4, 2020 (the “Grant Date”)
Name of Grantee:
Thomas B. Tyree, Jr. (the “Grantee” or “you”)
Target number of RSUs subject to Award:
2,500,000
(consisting of 1,250,000 Time-Based RSUs and
1,250,000 Performance-Based RSUs)
Maximum number of RSUs subject to Award:
3,750,000
(consisting of 1,250,000 Time-Based RSUs and
2,500,000 Performance-Based RSUs)



This Restricted Stock Unit (RSU) Agreement (“Agreement”) is made and entered
into as of the Grant Date by and between Extraction Oil & Gas, Inc., a Delaware
corporation (the “Company”), and you.


WHEREAS, the Company has adopted the Extraction Oil & Gas, Inc. 2016 Long Term
Incentive Plan (as amended from time to time, the “Plan”);


WHEREAS, the Company, in order to induce you to dedicate service to the Company
and to materially contribute to the success of the Company, agrees to grant you
this award of Restricted Stock Units (“RSUs”);


WHEREAS, the RSUs are being granted outside of the Plan, but will be subject to
certain terms and conditions of the Plan as set forth herein;


WHEREAS, the RSUs are intended to qualify as an “employment inducement grant”
under NASDAQ Listing Rule 5635(c)(4);


WHEREAS, you acknowledge that a copy of the Plan has been furnished to you (and
is also publicly filed) and the terms capitalized but not defined herein shall
have the meanings set forth in the Plan, unless the context requires otherwise;
and


WHEREAS, you desire to accept the award of RSUs granted pursuant to this
Agreement.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:


1.The Grant.


a.Subject to the conditions set forth below, the Company hereby grants you,
effective as of the Grant Date, as a matter of separate inducement and not in
lieu of any salary or other compensation for your services for the Company, an
award of RSUs (the “Award”) consisting of the number of RSUs set forth above in
accordance with the terms and conditions set forth herein.


b.Notwithstanding that the Award is granted outside of the Plan, this Agreement
shall be administered by the Committee and is otherwise subject in all respects
to the following terms and provisions of the Plan: Section 1, Section 2, Section
3, Section 6, Section 7, Section 9, and Section 10, all of which terms and
provisions are incorporated herein by reference as a part of this Agreement. In
the event of any conflict between the terms of this Agreement and the Plan, this
Agreement shall control.





--------------------------------------------------------------------------------

EXHIBIT 10.1
2.Settlement of RSUs. Subject to Sections 9 and 30, as soon as reasonably
practicable after the RSUs vest as provided in Section 5 or 6 (but in no event
later than March 15 following the end of the calendar year in which the RSUs
vest), the Company shall settle the vested RSUs in shares of Stock (“Shares”),
by delivering one Share for each such RSU, rounded down in the event of a
fraction. The Company, in its sole discretion, may elect to deliver the Shares
in either certificate form or in electronic, book-entry form, with such legends
or restrictions thereon as the Committee may determine to be necessary or
advisable in order to comply with applicable securities laws. You shall complete
and sign any documents and take any additional action that the Company may
request to enable it to deliver Shares on your behalf.


3.No Stockholder Rights. Unless and until the RSUs are settled, you shall not
have any rights of ownership in or with respect to the RSUs, including without
limitation, voting and Dividend Equivalent rights.


4.Restrictions; Forfeiture. The RSUs may not be sold, transferred or otherwise
alienated or hypothecated until they have been settled as described in Section
2. The RSUs may also be forfeited to the Company as provided in Sections 5 and
6.


5.Vesting Requirements. Subject to the terms and conditions of this Agreement,
the RSUs will vest subject to the satisfaction of both a time-based vesting
schedule and a performance-based vesting schedule, as set forth in subsections
(a) and (b) of this Section 5.


a.Time-Based Vesting. Fifty percent (50%) of the RSUs will time vest in equal,
one-third (1/3) annual installments over three (3) years, commencing on the
first anniversary of the Grant Date (as set forth in the table below) (the
“Time-Based RSUs”), subject to your continued provision of service to the
Company or a Company Affiliate as an employee or as an independent contractor in
any managerial or governance capacity, or as a member of the Board or a board of
a Company Affiliate (“Service”) through the applicable vesting date.



Vesting Amount of Time-Based RSUsVesting Date1/31st anniversary of Grant
Date1/32nd anniversary of Grant Date1/33rd anniversary of Grant Date



For avoidance of doubt, changes in the type of Service provided (i.e., ceasing
to be an employee but remaining as a Board member) shall not result in a
termination of Service for purposes of this Agreement.


b.Performance-Based Vesting. Fifty percent (50%) of the RSUs will performance
vest upon the achievement of the performance goals set forth in Appendix A
attached hereto (the “Performance-Based RSUs”), subject to your continued
Service through the third anniversary of the Grant Date.


c.Notwithstanding any provision of this Agreement to the contrary, a maximum of
150% of the target number of RSUs reflected in the table at the beginning of
this Agreement shall be eligible to become vested (consisting of up to 100% of
the Time-Based RSUs and 200% of the Performance-Based RSUs). Except as otherwise
provided in Section 6, any Performance-Based RSUs that do not vest at the end of
the Performance Period shall be forfeited.





--------------------------------------------------------------------------------

EXHIBIT 10.1
6.Termination of Services.


a.Termination due to Death, Disability or Retirement. Notwithstanding Section 5,
if your Service is terminated (i) due to your death, (ii) as a result of your
Disability (as defined in Section 6(b)), or (iii) upon your voluntary separation
from Service when you (A) are at least age 55, (B) have at least ten (10) years
of continuous Service and (C) have provided at least six (6) months prior
written notice to the Company, then you shall become immediately vested in the
Time-Based RSUs, and the Performance-Based RSUs shall vest at the end of each
relevant Performance Period (or immediately, in respect of any Performance
Period that has already ended) based on the level of achievement of the
performance goals set forth in Appendix A. Any RSUs not vesting will be
forfeited


b.Termination without Cause or for Good Reason. If your Service is terminated
(i) by you for Good Reason (as such term is defined below) or (ii) by the
Company for a reason other than Cause (as such term is defined below), (x) 100%
of the target number of unvested Time-Based RSUs granted hereunder will vest in
full, (y) any portion of the Performance-Based RSUs for which the Performance
Period has ended prior to the date of termination shall vest based on the level
of achievement of the performance goals set forth in Appendix A for the
applicable Performance Period, and (z) any portion of the Performance-Based RSUs
for which the Performance Period has not ended prior to the date of termination
shall immediately vest at the “Target” level of achievement set forth in
Appendix A. The Committee may, in its sole discretion, advise you in writing,
prior to a voluntary termination of your Service, that such termination will be
treated for purposes of this paragraph as an involuntary termination by the
Company for a reason other than Cause. As used in this Agreement, the terms
“Disability,” “Cause” and “Good Reason” shall have the same meaning given such
terms under that certain Employment Agreement entered into by and between you
and the Company dated as of March 4, 2020, as the same may be modified or
amended from time to time (the “Employment Agreement”).


c.Termination other than due to Death, Disability or Retirement and other than
without Cause or for Good Reason. If your Service is terminated for any reason
other than as described in Section 6(a) or Section 6(b), then, subject to the
terms of any written employment agreement between you and the Company (including
the Employment Agreement), those RSUs that have not vested as of the date of
termination shall be forfeited to the Company.


d.Change in Control. Notwithstanding Section 5, upon the occurrence of a Change
in Control, (i) for any portion of the Performance-Based RSUs for which the
Performance Period has ended prior to the date of the Change in Control, such
Performance-Based RSUs shall vest based on the level of achievement of the
performance goals set forth in Appendix A for the applicable Performance Period,
and (ii) for any portion of the Performance-Based RSUs for which the Performance
Period has not ended prior to the date of the Change in Control, the Company
will deem the Performance Period to end immediately prior to the Change in
Control event, and such Performance-Based RSUs shall vest upon the Change in
Control at the greater of (A) assumed achievement of the performance goals set
forth in Appendix A at the “Target” level or (B) the actual level of achievement
of the performance goals set forth in Appendix A as of the Change in Control;
and any Performance-Based RSUs not vesting will be forfeited.


7.Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the Service, provided that rights to the RSUs
during a leave of absence will be limited to the extent to which those rights
were earned or vested when the leave of absence began.





--------------------------------------------------------------------------------

EXHIBIT 10.1
8.Payment of Taxes. In connection with any disposition of Shares or cash
acquired pursuant to settlement of the Award, you (or any person permitted to
receive such disposition or payment in the event of your death) shall be
responsible for satisfying withholding taxes and other tax obligations relating
to the Award or payment. Such tax obligations shall be satisfied through net
withholding (which is a reduction of the amount of Shares or cash, as determined
by the Committee, otherwise issuable or deliverable pursuant to the Award or
payment) and the maximum number of Shares that may be so withheld shall be the
number of Shares that have an aggregate Fair Market Value on the date of
withholding or surrender equal to the aggregate amount of such tax liabilities
determined based on the greatest withholding rates for federal, state, local
and/or foreign tax purposes, including payroll taxes, that may be utilized
without creating adverse accounting treatment for the Company with respect to
the Award or payment, as determined by the Committee. You acknowledge that there
may be adverse tax consequences upon the transfer, vesting or settlement of the
Award, the disposition of the underlying Shares or cash and that you have been
advised, and hereby are advised, to consult a tax advisor prior to such
transfer, vesting, settlement, disposition or payment. You represent that you
are in no manner relying on the Board, the Committee, the Company or any of its
Affiliates or any of their respective managers, directors, officers, employees
or authorized representatives (including, without limitation, attorneys,
accountants, consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences.


9.Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Stock will be subject to compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Stock may then be listed. No Stock will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act (the “Act”) is at the time of
issuance in effect with respect to the Shares issued or (b) in the opinion of
legal counsel to the Company, the Shares issued may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Act. The Company hereby covenants and agrees that it shall use its commercially
reasonable efforts to register the shares issuable under this Award on a Form
S-8 within twenty (20) business days following the Grant Date. The inability of
the Company to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Company’s legal counsel to be necessary to the
lawful issuance and sale of any Shares subject to the Award will relieve the
Company of any liability in respect of the failure to issue such Shares as to
which such requisite authority has not been obtained; provided, however, that in
such event, the Company shall settle the vested portion of this Award through
payment of cash having a Fair Market Value equal to the number of shares
otherwise issuable. As a condition to any issuance hereunder, the Company may
require you to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. From time to time, the Board and appropriate officers of the
Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate Persons to make Shares available for issuance.


10.Right of the Company and Affiliates to Terminate Employment or Services.
Nothing in this Agreement confers upon you the right to continue in the employ
of or performing services for the Company or any of its Affiliates, or interfere
in any way with the rights of the Company or any of its Affiliates to terminate
your employment or service relationship at any time. For purposes of this
Agreement, you shall be considered to be in Service as long as you remain in
Service or in the service of a corporation or a parent or subsidiary of such
corporation assuming or substituting a new award for this Award.


11.Corporate Acts. The existence of the RSUs shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize any adjustment, recapitalization,



--------------------------------------------------------------------------------

EXHIBIT 10.1
reorganization, or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company, any issue of debt or
equity securities, the dissolution or liquidation of the Company or any sale,
lease, exchange, or other disposition of all or any part of its assets or
business, or any other corporate act or proceeding.


12.Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.


13.Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.


14.No Liability for Good Faith Determinations. The members of the Board shall
not be liable for any act, omission or determination taken or made in good faith
with respect to this Agreement or the RSUs granted hereunder.


15.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of Shares or other property to you, or to your legal representative,
heir, legatee or distributee, in accordance with the provisions hereof, shall,
to the extent thereof, be in full satisfaction of all claims of such Persons
hereunder. The Company may require you or your legal representative, heir,
legatee or distributee, as a condition precedent to such payment or issuance, to
execute a release and receipt therefor in such form as it shall determine.


16.No Guarantee of Interests. The Committee, the Board and the Company do not
guarantee the Stock of the Company from loss or depreciation.


17.Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.


18.Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.


19.Information Confidential. As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.


20.Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.


21.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.





--------------------------------------------------------------------------------

EXHIBIT 10.1
22.Company Action. Any action required of the Company shall be by resolution of
the Board or by a person or entity authorized to act by resolution of the Board.


23.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.


24.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Delaware without
giving any effect to any conflict of law provisions thereof, except to the
extent Delaware state law is preempted by federal law. The obligation of the
Company to sell and deliver Stock hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.


25.Amendment. This Agreement may be amended in writing, signed by you and the
Company.


26.Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the Board
(or a committee thereof), all Shares granted and cash awarded under this
Agreement shall be subject to the provisions of any applicable clawback policies
or procedures adopted by the Company, which clawback policies or procedures may
provide for forfeiture and/or recoupment of such Shares and cash.
Notwithstanding any provision of this Agreement to the contrary, the Company
reserves the right, without your consent, to adopt any such clawback policies
and procedures, including such policies and procedures applicable to this
Agreement with retroactive effect.


27.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one instrument. Delivery of an executed counterpart of this Agreement
by facsimile or portable document format (.pdf) attachment to electronic mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.


28.Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, you agree, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports and all other forms of communications) in connection with this
and any other award made or offered by the Company. Electronic delivery may be
via a Company electronic mail system or by reference to a location on a Company
intranet to which you have access. You hereby consent to any and all procedures
the Company has established or may establish for an electronic signature system
for delivery and acceptance of any such documents that the Company may be
required to deliver, and agrees that your electronic signature is the same as,
and shall have the same force and effect as, your manual signature.


29.Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Award granted hereby; provided, however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment, consulting and/or severance agreement between the
Company (or a Company Affiliate or other entity) and you (including the
Employment Agreement) in effect as of the date a determination is to be made
under this Agreement. Without limiting the scope of the preceding sentence,
except as provided therein, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect.


30.Acknowledgements Regarding Section 409A of the Code. This Agreement is
intended to comply with section 409A of the Code and the guidance and
regulations promulgated thereunder (“Section 409A”) or an exemption thereunder
and shall be construed and interpreted in a manner that is consistent



--------------------------------------------------------------------------------

EXHIBIT 10.1
with the requirements for avoiding additional taxes or penalties under Section
409A. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section
409A, and in no event shall the Company be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by you on
account of non-compliance with Section 409A. Notwithstanding the foregoing, you
acknowledge that if you are deemed a “specified employee” within the meaning of
Section 409A, as determined by the Committee, at a time when you become eligible
for settlement of the RSUs upon “separation from service” within the meaning of
Section 409A, then to the extent this Agreement provides for “nonqualified
deferred compensation” and to the extent necessary to prevent any accelerated or
additional tax under Section 409A, such settlement will be delayed until the
earlier of: (a) the date that is six months following your separation from
service and (b) your death. All installment payments under this Agreement will
be deemed separate payments for purposes of Section 409A.


[Signature Page Follows]











--------------------------------------------------------------------------------

EXHIBIT 10.1
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and the Grantee has set his hand as of the
Grant Date.


EXTRACTION OIL & GAS, INC.






By: /s/ Eric J. Christ
Name: Eric J. Christ
Title: Vice President, General Counsel & Corporate Secretary




THOMAS B. TYREE, JR.




/s/ Thomas B. Tyree, Jr.


































































Signature Page
to
Restricted Stock Unit (RSU) Agreement



--------------------------------------------------------------------------------

EXHIBIT 10.1
APPENDIX A


PERFORMANCE GOALS


The vesting of your Performance-Based RSUs shall be determined by a weighting of
the following performance goals as further described below: (i) absolute total
stockholder return (“ATSR”) and (ii) relative total stockholder return, as
compared to the Company’s Peer Group (“RTSR”), each as defined and detailed
below. The performance periods for the Performance-Based RSUs shall begin and
end on the various dates set forth in the table below (the “Performance
Periods”).


The target number of Performance-Based RSUs shall be 1,250,000. Up to but no
more than 200% of the Performance-Based RSUs can become vested (i.e., 2,500,000
Performance-Based RSUs at maximum achievement levels).


Vesting Eligibility


The Performance-Based RSUs shall be eligible to vest in accordance with
performance for the Performance Periods set forth below; provided, however,
that, except as set forth in the Agreement, none of the Performance-Based RSUs
shall vest unless you continue in Service through the third anniversary of the
Grant Date:



Amount of Target Number of Performance-Based RSUs Eligible to VestMaximum Number
of Performance-Based RSUs Eligible to VestPerformance Period Start
DatePerformance Period End Date25%50%March 9, 2020December 31, 202025%50%January
1, 2021December 31, 202125%50%January 1, 2022December 31, 202225%50%March 9,
2020December 31, 2022



Absolute Total Stockholder Return


The Company’s ATSR, as set forth below, shall determine the vesting of 50% of
your target number of Performance-Based RSUs. For ATSR performance between Below
Threshold and Threshold, between Threshold and Target, between Target and
Stretch, and between Stretch and Maximum, the number of Performance-Based RSUs
that vest shall be determined by straight-line interpolation. The Committee will
review, analyze and certify the achievement of the Company’s performance under
the ATSR goal for the Performance Period, and will determine whether the ATSR
performance vesting requirement for your Performance-Based RSUs has been met in
accordance with the terms of this Agreement.


Company ATSR Performance and Payout Schedule



PerformanceCompany’s Annual ATSR PerformancePercent of Target Number of ATSR
Performance-Based RSUs to Become VestedBelow ThresholdLess than or equal to 0%
Annual ATSR0%Threshold5% Annual ATSR25%Target10% Annual ATSR50%Stretch17.5%
Annual ATSR75%MaximumGreater than 25% ATSR100%



Determination of ATSR


The annual ATSR for each of the Performance Periods is determined by dividing
(i) the sum of the cumulative amount of the Company’s dividends per Share for
each year during the applicable Performance Period and the arithmetic average
per Share closing price of the Stock for the last 20 consecutive trading



--------------------------------------------------------------------------------

EXHIBIT 10.1
days the applicable Performance Period minus the arithmetic average per Share
closing price of the Stock for the last 20 consecutive trading days prior to the
beginning of the applicable Performance Period; by (ii) the arithmetic average
per Share closing price of the Stock for the last 20 consecutive trading days
prior to the beginning of the applicable Performance Period. With respect to the
Performance Period with a duration of three years, that quotient is then divided
by three to produce an annual ATSR.


Relative Total Stockholder Return


The percentile rank that the Company achieves under the RTSR Performance Goal,
as set forth below, shall determine the vesting of 50% of your target number of
Performance-Based RSUs. For RTSR performance between Below Threshold and
Threshold, between Threshold and Target, between Target and Stretch, and between
Stretch and Maximum, the number of Performance-Based RSUs that vest shall be
determined by straight-line interpolation. The Committee will review, analyze
and certify the achievement of the Company’s performance ranking for the RTSR
goal for the Performance Period, and will determine whether the RTSR performance
vesting requirement for your Performance-Based RSUs has been met in accordance
with the terms of this Agreement.


Company RTSR Performance Ranking and Payout Schedule



PerformanceCompany’s RTSR Performance (Percentile Ranking)Percent of Target
Number of RTSR Performance-Based RSUs to Become VestedBelow ThresholdLowest
Ranking0%Threshold25th Percentile25%Target50th Percentile50%Stretch75th
Percentile75%MaximumHighest Ranking100%



Company Peer Group


The following companies will be deemed to be the Company’s “Peer Group” for
purposes of this Agreement:



Ticker SymbolNameBRYBerry Petroleum CorporationBCEIBonanza Creek Energy,
Inc.CRCCalifornia Resources CorporationCPECallon Petroleum CompanyDNRDenbury
Resources Inc.GPORGulfport Energy CorporationHPRHighPoint Resources
CorporationLPILaredo Petroleum, Inc.MRMontage Resources CorporationOASOasis
Petroleum, Inc.PVACPenn Virginia CorporationQEPQEP Resources, Inc.SDSandRidge
Energy, Inc.SBOWSilverBow Resources, Inc.WLLWhiting Petroleum Corporation






--------------------------------------------------------------------------------

EXHIBIT 10.1
If a company ceases to be publicly traded at any time during the Performance
Period, it shall be removed from the Peer Group, and the definition of “Peer
Group” shall be adjusted to omit such company. Notwithstanding anything else in
this Appendix to the contrary, if a company in the Peer Group files for
bankruptcy at any time during the Performance Period, such company will remain
in the Peer Group and the total stockholder return of such company for the
Performance Period shall be deemed to be negative 100%.


Determination of RTSR Rank


For each of the Performance Periods, the RTSR for the Company and each member of
the Peer Group for the entire Performance Period is determined by dividing (i)
the sum of the cumulative amount of such entity’s dividends per share for the
applicable Performance Period and the arithmetic average per share closing price
of such entity’s common stock for the last 20 consecutive trading days of the
applicable Performance Period minus the arithmetic average per share closing
price of such entity’s common stock for the last 20 consecutive trading days
prior to the beginning of the applicable Performance Period; by (ii) the
arithmetic average per share closing price of such entity’s common stock for the
last 20 consecutive trading days prior to the beginning of the applicable
Performance Period. To determine the Company’s percentile ranking for the
applicable Performance Period, total stockholder returns are calculated for the
Company and each entity in the Peer Group. The entities are arranged by their
respective total stockholder returns (highest to lowest) and the Company is
ranked within the Peer Group. The RTSR percentile is then calculated as 100
multiplied by a fraction, the numerator of which is one plus the number of
companies that are ranked lower than the Company by their respective total
stockholder returns and the denominator of which is one plus the number of
companies in the Peer Group at the time of the determination.

